Tompkins, J.,
delivered the opinion of the Court.
The plaintiff produced the patent certificate of confirmation, to prove his right of possession in the premises. By this certificate it appears that the quantity of s»k *312hundred and forty acres of land was confirmed to the legal representatives of Luke Mattingly, and no other evidence of title in the plaintiff was' offered. It is the opinion of this Court, that the Circuit Court did not err in rejecting this evidence. The circumstance of the certificate of confirmation being granted to Luke Mattingly’s legal representatives, raises a presumption that Luke Mattingly, the person who purchased this land from the Spanish government, was, at the time of making said certificate, dead ¡ and it ought to have been proved by other testimony, that the plaintiff in this action was the legal representative of said purchaser, Luke Mattingly. If, however, Luke Mattingly, the plaintiff, is the person to whose legal representatives said land is confirmed, it is the opinion of this Court that the 'said certificate is no evidence of title in him.
Let the judgment of the Circuit Court he affirmed.
On examining the record on the petition to rehear, it appears there is no bill of exceptions signed to show the testimony was rejected; the petition is overruled.